Citation Nr: 0417016	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-27 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to April 28, 1998, for 
the award of a 100 percent disability rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision issued by the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran's notice of 
disagreement with the effective date assigned for his 100 
percent disability rating was received in September 2002.  A 
Statement of the Case was issued in July 2003 and the veteran 
perfected his appeal in September 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran had been pursuing service connection for PTSD for 
some time.  In July 1987 the Board issued a decision in which 
service connection for PTSD was denied.  The veteran brought 
a new claim in March 1993.  The RO eventually determined that 
the veteran had submitted new and material evidence such that 
his service claim was reopened but denied the underlying 
benefit sought.  The veteran voiced disagreement, perfected 
his appeal, and the veteran's service connection claim was 
certified to the Board.  In September 1997, the Board 
remanded the veteran's service connection claim for 
additional development.  The additional development was 
completed and the RO granted service connection for PTSD, in 
a February 2002 rating action, effective from March 1993.

The February 2002 rating decision also reflects that a 
noncompensable disability rating for PTSD was assigned 
effective March 30, 1993, and that a 100 percent disability 
rating was assigned effective April 28, 1998.  The veteran's 
September 2002 notice of disagreement reflects that the 
veteran disagreed with the effective date assigned for his 
100 percent disability rating.  In October 2003, the RO sent 
the veteran a letter that outlined VA's duty to assist with 
his claim.  Specifically, VA must notify the claimant of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The October 2003 
letter informed the veteran that to substantiate his claim 
for an earlier effective date for his 100 percent disability 
rating, he needed to submit a definitive diagnosis of PTSD 
prior to April 28, 1998.  The evidence of record clearly 
reflects that the veteran has relied upon this notice in 
submitting statements and evidence to support his claim.  

Contrary to the October 2003 letter, the evidence needed to 
substantiate the veteran's claim is evidence that shows that 
the veteran met the criteria for a 100 percent disability 
rating prior to April 1998.  In this regard, the Board 
observes that the February 2002 rating action on appeal 
included an exhaustive review of the veteran's medical 
history, and apparently concluded the medical professionals 
who treated and examined the veteran over the years had not 
determined PTSD was the appropriate diagnosis to account for 
his symptoms until 1998.  This seemingly would have provided 
a rational basis for not establishing an effective date for 
service connection until 1998, since this would appear to 
have been the later between the date of claim (1993) and the 
date entitlement arose.  See 38 C.F.R. § 3.400.  
Nevertheless, service connection has been established 
effective from 1993, which logically concedes the point that 
entitlement arose from that date.  To require the veteran 
establish his PTSD diagnosis prior to 1998 in the context of 
this appeal, is not consistent with the conclusion 
established by setting the effective date for service 
connection from 1993.  

It may well be that the veteran's psychiatric symptoms during 
the period from 1993 to 1998 were caused by his other 
psychiatric diagnoses, but to establish an effective date for 
service connection from 1993, and then require the veteran to 
demonstrate he had PTD from that date before assigning any 
compensable disability evaluation is not logical.  In any 
event, as the veteran has not been properly notified of the 
evidence needed to substantiate his claim or had the 
opportunity to submit or identify such evidence, appellate 
review of his claim would be premature at this point.

The Board also notes that the veteran's Social Security 
Administration (SSA) records for the time period in question 
have not been obtained and associated with his claims folder.  
This should be accomplished.  The veteran also should be 
afforded the opportunity to identify additional medical 
evidence for the years preceding his VA treatment that began 
in 1998.

In light of the foregoing, this case is REMANDED for the 
following action:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent, including 
notifying the veteran of the evidence 
necessary to substantiate his claim.  The 
veteran should be asked to identify any 
relevant treatment records for the period 
between 1993 and 1998 that are not 
already in the claims file, which should 
then be obtained.  

2.  Obtain and associate with his claims 
folder copies of any available medical 
records concerning the veteran from the 
Social Security Administration for the 
period between 1993 and 1998.

3.  Readjudicate the veteran's earlier 
effective date claim.  If the claim 
remains denied, a Supplemental Statement 
of the Case should be issued to the 
veteran and his representative.  That 
document should include the criteria for 
evaluating PTSD in effect prior to and 
since 1996, a summary of the evidence 
pertinent to the evaluation of PTSD and a 
summary of the reasons why the criteria 
for the particular evaluation assigned 
were considered met, or why the criteria 
for a 100 percent evaluation were not 
considered met.  An appropriate period of 
time should be allowed for response, 
after which the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



